Citation Nr: 1419662	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for degenerative joint disease of the right knee as secondary to service-connected disability of post-operative left knee injury residuals or degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to July 1972, from February 1976 to February 1983, and from October 1994 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran has since moved to Reno, Nevada, and his case is now in the jurisdiction of the RO in Reno.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary before the Board can adjudicate the Veteran's service connection claim for a right knee disability.

The Veteran maintains that his right knee disability is due to his service-connected left knee and back disabilities.  In March 2010, the Veteran was afforded a VA examination.  The examiner concluded that it was less likely as not (less than a 50/50 probability) that the Veteran's right knee condition was caused by or a result of his service-connected disabilities.  However, the examiner did not expressly state an opinion in regard to the aggravation element of the Veteran's secondary service connection claim.  38 C.F.R. § 3.310(b).  A remand for an addendum opinion is necessary to ensure there is a complete record upon which to decide the claim on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran from either the VA Sierra Nevada Healthcare System in Reno or the VA San Diego Healthcare System.

2.  Then return the Veteran's claims file to the physician who examined him in March 2010 or another qualified VA physician for a more detailed and responsive opinion regarding the relationship between any diagnosed right knee disability and his service-connected left knee and back disabilities.  The claims folder is to be furnished to the examiner for review in its entirety.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

Following a review of the relevant evidence, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that any diagnosed right knee disabilities was caused by either his service-connected disability of post-operative left knee injury residuals or his service-connected degenerative disc disease of the lumbar spine? 

b.  Is it at least as likely as not (50 percent or greater degree of probability)  that any diagnosed diabetes mellitus was aggravated by his service-connected disability of post-operative left knee injury residuals or service-connected degenerative disc disease of the lumbar spine?  

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above actions and development have been completed, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



